Citation Nr: 0612440	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-02 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for skin cancer 
secondary to exposure to Agent Orange or some other herbicide 
during service.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from July 1963 to 
March 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the veteran's claims of 
entitlement to service connection for post-traumatic stress 
disorder, and skin cancer secondary to exposure to Agent 
Orange or some other herbicide during service.  


FINDINGS OF FACT

1.  The veteran does not have post-traumatic stress disorder 
(PTSD).

2.  The veteran does not have skin cancer that is related to 
his service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2005).

2.  Skin cancer was not incurred in or aggravated by the 
veteran's active military service, and a malignant tumor may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110,  1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that he has PTSD, and skin cancer, as a 
result of his service.  

The Board initially notes that this appeal was certified to 
the Board in September 2004.  In July and October and 2005, 
subsequent to the most recent supplemental statement of the 
case in August 2004, the veteran submitted evidence in 
support of his claims without a waiver of review by the 
agency of original jurisdiction.  Under the circumstances, a 
remand is not required.  Specifically, this evidence was 
received more than 90 days after certification of the appeal 
to the Board.  See 38 C.F.R. § 20.1304(a) (2005).  In 
addition, the submitted evidence includes a "Morning 
Report" that relates to the veteran's claimed stressor, and 
a VA "problem list" dated in 2005, which does not pertain 
to either of the disabilities claimed on appeal.  
Furthermore, this evidence is not material to the bases for 
the Board's decisions, as the Board has determined that the 
veteran does not have PTSD, and none of the submitted 
evidence is related to his psychiatric diagnosis, or his 
claim for skin cancer.  Therefore, this evidence is not 
"pertinent" as defined at 38 C.F.R. § 20.1304(c) (2005), 
and a remand for RO consideration is not required.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

In addition, certain chronic diseases, including "malignant 
tumors," may be presumed to have been incurred during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A.  PTSD

The veteran argues that he has PTSD as a result of stressors 
encountered during service in the Republic of Vietnam, to 
include participation in combat.  During his hearings, held 
in November 2003 and September 2004, he testified that he 
served in Vietnam, and that he received a CIB (Combat 
Infantry Badge).  He argues that his service records were 
altered to remove evidence of Vietnam service.  The Board 
notes that the veteran has provided inconsistent dates for 
his claimed service in Vietnam that range between November 
1965 and January 1969.  See e.g., veteran's hearing 
testimony, veteran's letters, received in September 2002, May 
2003, February and April of 2004; February 2000 Agent Orange 
protocol examination report; September 2002 VAF 119 ("report 
of contact").  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

Personality disorders are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2005); Winn v. Brown, 
8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 
439 (1992).

The veteran's service medical records show that in January 
1970, he was found to have a passive aggressive personality 
disorder.  The veteran's separation examination report, dated 
in January 1970, indicates that his psychiatric condition was 
clinically evaluated as normal.  In an accompanying "report 
of medical history," he gave a history of "nervous trouble 
of any sort."  

The Board further notes that the veteran's service records 
show that he was separated from service as unfit, and that he 
initially received a discharge "under conditions other than 
honorable."  The veteran's service records indicate that he 
received at least four convictions by special court-marital, 
and at least one nonjudicial punishment ("Article 15"), 
that he had numerous and extensive periods of being absent 
without leave (AWOL), and that he had 451 days of time lost 
between January 1966 and May 1969.  In June 1977, the Army 
Discharge Review Board upgraded the character of service to 
under honorable conditions.  In a November 1978 
administrative decision, the RO effectively reversed a May 
1970 decision, and determined that the veteran's discharge 
was no longer a bar to VA benefits.  

The veteran's service records, to include his personnel file, 
as well as his service medical records, indicate that he had 
duty stations in United States and Korea.  None of this 
evidence indicates that he ever served in Vietnam.  There is 
no indication that he ever received any citations or awards 
for participation in combat with the enemy, such as the 
Combat Infantryman's Badge, Purple Heart, or similar 
citation.  Based on the foregoing, the Board finds that the 
veteran did not participate in combat.  See Cohen v. Brown, 
10 Vet. App. 128, 145 (1997).  In reaching this 
determination, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against a finding of participation in combat, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).  In light of 
the foregoing, and the Board's determination that the 
preponderance of the evidence is against the claim that the 
veteran has PTSD, the issues of participation in combat, and 
whether verified stressors exist, are "downstream" issues 
which will not be further discussed.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998) (holding that under 38 U.S.C.A. 
§§ 1110 and  1131, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation).

Despite the indications of PTSD, discussed below, the Board 
finds that the preponderance of the evidence is against the 
claim that the veteran has PTSD.  The claims files include VA 
progress notes, and non-VA treatment reports, dated between 
1986 and 2005.  Briefly stated, the majority of the treatment 
reports, both VA and private, show that since 1988, the 
veteran has repeatedly been found to have psychiatric 
disorders other than PTSD.  In this regard, the most recent 
VA progress notes contain multiple notations of dysthymia and 
anxiety.  This evidence includes a VA MHC "initial 
assessment/treatment plan," dated in March 2003, which shows 
that the veteran told the examiner that he had served in 
Vietnam for one year, and that he had symptoms that included 
"Vietnam combat related nightmares" one or two times per 
month, as well as anxiety attacks, sleep difficulties, mood 
swings, and isolative behavior.  Following an examination, 
the veteran was afforded an Axis I diagnosis of anxiety, and 
an Axis IV diagnosis of "unemployment."  See also April 
2003 VA MHC progress note (noting "no evidence of PTSD," 
and containing an assessment of "caffeine-induced anxiety 
and insomnia).  VA progress notes, dated between 1998 and 
2000, contain a number of notations of bipolar disorder, 
often by history or "possible."  The earliest evidence of 
treatment for psychiatric symptoms are reports from the West 
Florida Regional Medical Center (WFRMC), dated in 1988, which 
show that the veteran was hospitalized for psychiatric 
symptoms, and that the final diagnosis was dysthymic 
disorder.  In summary, the evidence shows that for over 15 
years the veteran has consistently been diagnosed with 
disorders other than PTSD, and that he has primarily been 
diagnosed with dysthymia and anxiety.  The only notations of 
PTSD are found in the VA progress notes, and are either 
equivocal (i.e., "rule out" PTSD), or are "by history."  
None of them were based on a review of the veteran's claims 
files, or any other detailed and reliable history, and none 
of them explicitly link PTSD to the veteran's service.  Based 
on the foregoing, the Board finds that the preponderance of 
the evidence is against the claim that the veteran has PTSD, 
and that the claim must be denied.

B.  Skin Cancer

The veteran argues that he has skin cancer as a result of his 
service, to include as residuals of exposure to Agent Orange, 
or some other herbicide, during service.  

The appellant asserts that he has a disorder related to 
exposure to herbicide agents during service.  A claimant who, 
during active service, served in the Republic of Vietnam 
during the Vietnam era, shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during that service.  See Veterans 
Education and Benefits Expansion Act of 2001, Pub. Law No. 
107-103, 115 Stat. 976 (Dec. 27, 2001) (codified as amended 
at 38 U.S.C.A. § 1116(f)).

The "Vietnam era" for these purposes is the period beginning 
on January 9, 1962, and ending on May 7, 1975, in the case of 
a veteran who served in the Republic of Vietnam during that 
period.  38 U.S.C.A. § 1116(a)(1).  An "herbicide agent" is a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 
3.307(a)(6)(i).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to 
the period of service.  See 38 C.F.R. § 3.303(d); Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993). In such instances, a 
grant of service connection is warranted only when, "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d).  Certain chronic diseases, including 
malignant tumors of the brain or spinal cord, or peripheral 
nerves, may be presumed to have been incurred during service 
if they become manifested to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309, will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  If 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; type 2 
diabetes, non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma, respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The veteran's service medical records do not show treatment 
for skin symptoms, with the exception of treatment for a 
spider bite in inner left thigh in 1966, and removal of a 
tattoo on the right shoulder in 1969.  The veteran's 
separation examination report, dated in January 1970, shows 
that his skin was clinically evaluated as normal.  In an 
accompanying "report of medical history," he denied a 
history of skin diseases.  

The claims files include VA progress notes, dated between 
1988 and 2005.  This evidence shows that between 1993 and 
2000, the veteran underwent a number of treatments for skin 
symptoms, to include excisions of his finger, hand, and 
cheek, with notations of skin lesions, warts, and a cella 
nodule on his nose.  A July 1993 VA progress note contains a 
diagnostic impression of skin lesion (left cheek) r/o (rule 
out) early basal cell ca? (carcinoma).  An accompanying 
pathology report contains a postoperative diagnosis of basal 
cell carcinoma.  A March 2000 VA pathology report notes 
superficial squamous cell carcinoma, and contains a 
postoperative diagnosis of lesion right lower cheek/jaw.  

The claim that the veteran has skin cancer secondary to 
exposure to Agent Orange must be denied on two grounds.  
First, as discussed in Part I, he is not shown to have served 
in Vietnam, and in any event, he has not been diagnosed with 
a disease that is recognized as attributable to Agent Orange 
under the applicable regulations.  See 38 C.F.R. §§ 3.307, 
3.309(e).  Therefore, as a matter of law, the veteran cannot 
receive the benefit of a rebuttable presumption that he has 
condition that was caused by his exposure to Agent Orange.  
To the extent the law is dispositive of an issue on appeal, 
the claims lack legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 427, 430 (1994).

Second, the Board has determined that the evidence does not 
show that the veteran had the claimed disability during 
service.  The first medical evidence of skin symptoms is 
dated in 1998, and therefore comes approximately 17 years 
after service.  This lengthy period without treatment weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Furthermore, there is no competent 
evidence showing that the veteran has skin cancer that is 
related to his service, to include as due to exposure to 
Agent Orange or some other herbicide, during service.  In 
summary, the claims files do not contain any medical evidence 
of a nexus between the claimed condition and exposure to 
herbicides during service.   Therefore, service connection 
cannot be established under Combee.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and the veteran's claim for skin cancer, secondary to 
exposure to herbicides during service, must be denied.

C.  Conclusion

The Board has considered the oral and written testimony of 
the veteran, and the lay statements.  The Board points out 
that a lay person is competent to testify only as to 
observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995); a layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997). In this case, the Board has determined that the 
medical evidence is more probative of the issue, and that it 
outweighs the lay statements.  Accordingly, the veteran's 
claims for service connection must be denied.

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  VCAA

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

In a letter, dated in September 2002, prior to the decision 
on appeal, VA notified the veteran of the information and 
evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board notes that the 
veteran was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the SOC.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(Vet. App. March 3, 2006).  The Board interprets the ruling 
in Dingess/Hartman as applying to any matter involving an 
award of a disability rating and/or an effective date for 
award of benefits.  The VCAA letter did not provide the 
appellant with notice of the potential disability rating, or 
laws regarding an effective dates for any grant of service 
connection.  However, as the claims for service connection 
have been denied, as discussed above, no disability rating or 
effective date will be assigned; and any defect with respect 
to the content of the notice requirement was non-prejudicial.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
and by affording him the opportunity to give testimony before 
the Board in September 2004.  It appears that all known and 
available records relevant to the issues on appeal have been 
obtained and are associated with the veteran's claims files, 
and the veteran does not appear to contend otherwise.  
Although he has not been afforded examinations, and medical 
opinions have not been obtained, the Board finds that the 
evidence, discussed supra, warrants the conclusion that a 
remand for examinations and/or etiological opinions are not 
necessary to decide the claims.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2004); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Specifically, the 
claims suffer from combinations of the following defects: the 
veteran is not shown to have received treatment for, or a 
diagnosis of, the claimed condition during service, which 
ended in January 1970, the first evidence of the claimed 
condition comes many years after separation from service, and 
the claims files do not currently contain competent evidence 
showing that the veteran has the claimed condition or that 
the claimed condition is related to his service.  The Board 
concludes, therefore, that decisions on the merits at this 
time do not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for PTSD is denied.  

Service connection for skin cancer is denied.  

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


